DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (JP) 2018-020074 filed on 7th February, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation(s) “the covering” in Line(s) 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 should recite the limitation(s) “the flexible covering” in Line(s) 3 and 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harry (US 2014/0173220 A1).
Referring to Claim 1, Harry teaches a haptic device, comprising:
a flexible covering ([0092]; Fig’s. 2a-2b: flexible pad 21 packaged in a disposable pouch 20);
an actuator provided in the covering and configured to generate vibration ([0096]; [0120]; Fig’s. 9a-9e: vibrations emanating from the actuators 91);
transmission particles filling the covering ([0121]; Fig’s 9b-9c: rigid beads 92).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harry as applied to Claim(s) 1 above, and further in view of Eakin (US 6,024,407 A).
Referring to Claim 2, Harry teaches the haptic device according to claim 1, and that “the beads may also be non-rigid, but nonetheless with properties more conducive to vibration propagation than the surrounding matrix material” (see [0121]); however, Harry doesn’t explicitly teach the transmission particles comprise foamed plastic.
Eakin teaches the transmission particles comprise foamed plastic (Col. 6, Ln. 43-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harry with the invention of Eakin for the purpose of providing the device with a flexible ability by having vibrating particles with materials made from foam rubber making it deformable.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harry as applied to Claim(s) 1 above, and further in view of Nakano (US 2017/0285751 A1).
Referring to Claim 3, Harry teaches the haptic device according to claim 1, and further in ([0084]) that “the actuators, not shown, are comprised of one type or a combination of types of actuators, including electromagnetic, electromechanical, solid state actuators (e.g., Nitinol, piezoelectric), hydraulic, pneumatic, ferrofluid, electroactive polymer, etc.” therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the actuator of Harry to be a dielectric actuator since Harry discloses the use of any type or combination of types of actuators.
Nakano teaches the actuator (10) is a dielectric actuator (dielectric body [0027]) including a dielectric layer (13)  made of a dielectric elastomer ([0027]: a material that functions as a dielectric body in the electrostatic actuator 10 is used for the dielectric layer 13), and a pair of electrode layers (first electrode 11 and the second electrode 12) sandwiching the dielectric layer ([0025]: The dielectric layer 13 is interposed between the first electrode 11 and the second electrode 12) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harry with the invention of Nakano for the purpose of efficiently and safely outputting vibration of a haptic device using an actuator by interposing the dielectric layer between two electrodes; which connects one of the two electrodes to ground electric potential; thereby improving the haptic device.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645